Citation Nr: 1417992	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  13-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that decision, the RO denied the appellant's application for DIC, death pension, and accrued benefits to include aid and attendance and/or housebound benefits because her spouse did not have qualifying service, rendering her ineligible for these VA benefits.

The appellant testified at a hearing which was chaired by the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of the hearing has been associated with the claims folder.

Subsequent to the September 2013 statement of the case, the appellant submitted additional evidence.  The RO has not considered this evidence, however, it is duplicative of the evidence which has already been considered by the RO, and the appellant's previously considered assertions.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


FINDING OF FACT

The appellant's spouse did not have active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service. The appellant's spouse had no recognized service.


CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for purposes of her claim for entitlement to DIC, death pension, and accrued benefits to include aid and attendance and/or housebound benefits, and she therefore does not meet the basic eligibility requirements for VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.   To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 'service-connected' disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). 'Active military, naval, and air service' includes active duty. 'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).

'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1. Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier. 38 C.F.R. § 3.41.

A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran. 38 U.S.C.A. §§ 1318, 5121, 1541 (West 2002).  For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department. 38 C.F.R. § 3.203. With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9. United States Court of Appeals for Veterans Claims has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet.App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

In a January 2013 letter, the appellant argued that her husband served as a member of Walter Cushing Guerillas and was attached to the 121st Infantry Regiment as a Philippine Scout.  It was argued that this service had been "officially recognized" and he was entitled to status as a veteran. 

In an April 2003 letter, the National Personnel Records Center stated that "Walter Cushing's guerrilla organization is not officially recognized by the Department of the Army.  Individuals who claim service with this organization are denied creditable service." 

The appellant again argued that her husband had valid service in the October 2013 substantive appeal and during the January 2014 hearing.  While the appellant submitted her husband's discharge orders from the 1st Infantry Division of the Philippine Army, this record indicates that the decedent was honorably discharged in November 1959, long after the June 30, 1946 date specified in 38 U.S.C.A. § 107; 38 C.F.R. § 3.41.  There is no evidence that he had service in the Philippine Army prior to June 30, 1946.

During the January 2014 hearing, the appellant presented an identification card which contained her picture and stated that she is recognized by the Philippine Veterans Affairs Office as the spouse of a post-World War II veteran.  Upon review, this identification card is evidence against the claim as it notes that her spouse became a member of the Philippine Army after World War II.

It is not alleged that the decedent had any other service.  Accordingly, the Board finds the appellant's deceased spouse did not have the requisite service and was not a veteran so as to establish her basic eligibility for VA (death) benefits based on his service. Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

ORDER

Basic eligibility for VA benefits is not established.  The benefit sought on appeal is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


